           Case 1:21-cv-00457-CFC Document 3 Filed 03/29/21 Page 1 of 1 PageID #: 364
AO 120 (Rev. 08/10)

                            Mail Stop 8                                                        REPORT ON THE
TO:
         Director of the U.S. Patent and Trademark Office                              FILING OR DETERMINATION OF AN
                           P.O. Box 1450                                               ACTION REGARDING A PATENT OR
                    Alexandria, VA 22313-1450                                                    TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
         filed in the U.S. District Court                     for the District of Delaware                             on the following
      G Trademarks or         ✔ Patents.
                              G             (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                        U.S. DISTRICT COURT
                                           3/29/2021                                         for the District of Delaware
PLAINTIFF                                                                    DEFENDANT
 VoiceAge EVS LLC                                                              Xiaomi Corporation, Xiaomi Communications Co., Ltd.,
                                                                               Xiaomi HK, Ltd., and Xiaomi Inc.


        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1 US 7,693,710 B2                           4/6/2010                   VoiceAge EVS LLC

2 US 8,401,843 B2                          3/19/2013                   VoiceAge EVS LLC

3 US 8,990,073 B2                          3/24/2015                   VoiceAge EVS LLC

4 US 8,825,475 B2                           9/2/2014                   VoiceAge EVS LLC

5 US 9,852,741 B2                          12/26/2017                  VoiceAge EVS LLC


                                In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                                         G
                                                     Amendment                  G   Answer          G   Cross Bill   G   Other Pleading
        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT




CLERK                                                        (BY) DEPUTY CLERK                                          DATE



Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy
